Name: Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: international affairs;  rights and freedoms;  Africa;  international security;  international trade
 Date Published: nan

 24.2.2004 EN Official Journal of the European Union L 55/1 COUNCIL REGULATION (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Council Common Position 2004/161/CFSP of 19 February 2004 renewing restrictive measures against Zimbabwe (1), Having regard to the proposal from the Commission, Whereas: (1) By means of Common Position 2002/145/CFSP of 18 February 2002 concerning restrictive measures against Zimbabwe (2), the Council expressed serious concern about the situation in Zimbabwe and in particular about serious violations of human rights by the Government of Zimbabwe, including violations of the freedoms of opinion, of association and of peaceful assembly. In view of this, it imposed certain restrictive measures, which are subject to annual review. Some of the restrictive measures imposed against Zimbabwe were implemented at Community level by Council Regulation (EC) No 310/2002 (3). The period of that Regulation's application was extended until 20 February 2004 by Council Regulation (EC) No 313/2003 (4). (2) The Council continues to consider that the Government of Zimbabwe is still engaging in serious violations of human rights. Therefore, for as long as the violations occur, the Council deems it necessary to maintain restrictive measures against the Government of Zimbabwe and those who bear prime responsibility for such violations. (3) Accordingly, Common Position 2004/161/CFSP provides for renewal of the restrictive measures provided for by Common Position 2002/145/CFSP. (4) The restrictive measures provided for by Common Position 2004/161/CFSP include, inter alia, a ban on technical assistance, financing and financial assistance related to military activities, a ban on the export of equipment which might be used for internal repression, and the freezing of funds, financial assets and economic resources of members of the Government of Zimbabwe and of any natural or legal persons, entities or bodies associated with them. (5) These measures fall within the scope of the Treaty and, therefore, in order to avoid any distortion of competition, Community legislation is necessary to implement them as far as the Community is concerned. For the purpose of this Regulation, the territory of the Community should be deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty. (6) It is desirable to align with recent practice the provisions concerning the ban on technical assistance, financing and financial assistance related to military activities, and those concerning the freezing of funds, financial assets and economic resources. (7) This Regulation amends and extends the restrictive measures contained in Regulation (EC) No 310/2002, which it should replace immediately on the latter's expiry, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: (a) technical assistancemeans any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services; technical assistance includes verbal forms of assistance; (b) funds means financial assets and benefits of every kind, including but not limited to: (i) cash, cheques, claims on money, drafts, money orders and other payment instruments; (ii) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (iii) publicly and privately traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (iv) interest, dividends or other income on or value accruing from or generated by assets; (v) credit, right of set-off, guarantees, performance bonds or other financial commitments; (vi) letters of credit, bills of lading, bills of sale; (vii) documents evidencing an interest in funds or financial resources; (viii) any other instrument of export-financing; (c) freezing of fundsmeans preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; (d) economic resources means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but can be used to obtain funds, goods or services; (e) freezing of economic resourcesmeans preventing their use to obtain funds, goods or services in any way, including, but not limited to, the selling, hiring or mortgaging of them. Article 2 It shall be prohibited: (a) to grant, sell, supply or transfer technical assistance related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, directly or indirectly to any person, entity or body in, or for use in Zimbabwe; (b) to provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of arms and related materiel, directly or indirectly to any person, entity or body in, or for use in Zimbabwe; (c) to participate, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to at points (a) or (b). Article 3 It shall be prohibited: (a) knowingly and intentionally, to sell, supply, transfer or export, directly or indirectly, equipment which might be used for internal repression as listed in Annex I, whether or not originating in the Community, to any natural or legal person, entity or body in, or for use in Zimbabwe; (b) to grant, sell, supply or transfer, directly or indirectly, technical assistance related to the equipment referred to at point (a), to any natural or legal person, entity or body in, or for use in Zimbabwe; (c) to provide, directly or indirectly, financing or financial assistance related to the equipment referred to at point (a), to any natural or legal person, entity or body in, or for use in Zimbabwe; (d) to participate, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to at points (a), (b) or (c). Article 4 1. By way of derogation from Articles 2 and 3 the competent authorities of Member States as listed in Annex II may authorise: (a) the provision of financing and financial assistance and technical assistance related to: (i) non-lethal military equipment intended solely for humanitarian or protective use, or for institution-building programmes of the United Nations, the European Union and the Community; (ii) materiel intended for European Union and United Nations crisis-management operations; (b) the sale, supply, transfer or export of equipment listed in Annex I intended solely for humanitarian or protective use, and the provision of financial assistance, financing and technical assistance related to these transactions. 2. No authorisations shall be granted for activities that have already taken place. Article 5 Articles 2 and 3 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Zimbabwe by United Nations personnel, personnel of the European Union, the Community or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. Article 6 1. All funds and economic resources belonging to individual members of the Government of Zimbabwe and to any natural or legal persons, entities or bodies associated with them as listed in Annex III shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of natural or legal persons, entities or bodies listed in Annex III. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to in paragraphs 1 and 2 shall be prohibited. Article 7 1. By way of derogation from Article 6, the competent authorities of the Member States as listed in Annex II may authorise the release of certain frozen funds or economic resources or the making available of certain frozen funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources concerned are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; (d) necessary for extraordinary expenses, provided that the relevant competent authority has notified the grounds on which it considers that a specific authorisation should be granted to all other competent authorities and the Commission at least two weeks prior to the authorisation. The relevant competent authority shall inform the competent authorities of the other Member States and the Commission of any authorisation granted under this paragraph. 2. Article 6(2) shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to Regulation (EC) No 310/2002 or this Regulation, provided that any such interest, other earnings and payments continue to be subject to Article 6(1). Article 8 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy and to the provisions of Article 284 of the Treaty, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 6, to the competent authorities of the Member States listed in Annex II where they are resident or located, and shall transmit such information, directly or through these competent authorities, to the Commission; (b) cooperate with the competent authorities listed in Annex II in any verification of this information. 2. Any additional information directly received by the Commission shall be made available to the competent authorities of the Member State concerned. 3. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Article 9 The freezing of funds and economic resources or the not making available of funds, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person or entity implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen as result of negligence. Article 10 The Commission and Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts. Article 11 The Commission shall be empowered to: (a) amend Annex II on the basis of information supplied by Member States; (b) amend Annex III on the basis of decisions taken in respect of the Annex to Common Position 2004/161/CFSP. Article 12 The Member States shall lay down the rules on sanctions applicable to infringements of this Regulation and shall take all measures necessary to ensure that they are implemented. The sanctions provided for must be effective, proportionate and dissuasive. The Member States shall notify those rules to the Commission without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 13 This Regulation shall apply: (a) within the territory of the Community, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Community who is a national of a Member State; (d) to any legal person, group or entity which is incorporated or constituted under the law of a Member State; (e) to any legal person, group or entity doing business within the Community. Article 14 This Regulation shall enter into force on 21 February 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2004. For the Council The President M. McDOWELL (1) OJ L 50, 20.2.2004, p. 66. (2) OJ L 50, 21.2.2002, p. 1. Common Position as last amended by Common Position 2003/115/CFSP (OJ L 46, 20.2.2003, p. 30). (3) OJ L 50, 21.2.2002, p. 4. Regulation as last amended by Commission Regulation (EC) No 743/2003 (OJ L 106, 29.4.2003, p. 18). (4) OJ L 46, 20.2.2003, p. 6. ANNEX I List of equipment which might be used for internal repression as referred to in Article 3 The list below does not comprise the articles that have been specially designed or modified for military use. 1. Helmets providing ballistic protection, anti-riot helmets, anti-riot shields and ballistic shields and specially designed components therefor. 2. Specially designed fingerprint equipment. 3. Power-controlled searchlights. 4. Construction equipment provided with ballistic protection. 5. Hunting knives. 6. Specially designed production equipment to make shotguns. 7. Ammunition hand-loading equipment. 8. Communications intercept devices. 9. Solid-state optical detectors. 10. Image-intensifier tubes. 11. Telescopic weapon sights. 12. Smooth-bore weapons and related ammunition, other than those specially designed for military use, and specially designed components therefor; except:  signal pistols,  air- and cartridge-powered guns designed as industrial tools or humane animal stunners. 13. Simulators for training in the use of firearms and specially designed or modified components and accessories therefor. 14. Bombs and grenades, other than those specially designed for military use, and specially designed components therefor. 15. Body armour, other than those manufactured to military standards or specifications, and specially designed components therefor. 16. All-wheel-drive utility vehicles capable of off-road use that have been manufactured or fitted with ballistic protection, and profiled armour for such vehicles. 17. Water cannon and specially designed or modified components therefor. 18. Vehicles equipped with a water cannon. 19. Vehicles specially designed or modified to be electrified to repel borders and components therefor specially designed or modified for that purpose. 20. Acoustic devices represented by the manufacturer or supplier as suitable for riot-control purposes, and specially designed components therefor. 21. Leg-irons, gang-chains, shackles and electric-shock belts, specially designed for restraining human beings; except:  handcuffs for which the maximum overall dimension including chain does not exceed 240 mm when locked. 22. Portable devices designed or modified for the purpose of riot control or self-protection by the administration of an incapacitating substance (such as tear gas or pepper sprays), and specially designed components therefor. 23. Portable devices designed or modified for the purpose of riot control or self-protection by the administration of an electric shock (including electric-shocks batons, electric-shock shields, stun guns and electric-shock dart guns (tasers)) and components therefor specially designed or modified for that purpose. 24. Electronic equipment capable of detecting concealed explosives and specially designed components therefor; except:  TV or X-ray inspection equipment. 25. Electronic jamming equipment specially designed to prevent the detonation by radio remote control of improvised devices and specially designed components therefor. 26. Equipment and devices specially designed to initiate explosions by electrical or non-electrical means, including firing sets, detonators, igniters, boosters and detonating cord, and specially designed components therefor; except:  those specially designed for a specific commercial use consisting of the actuation or operation by explosive means of other equipment or devices the function of which is not the creation of explosions (e.g., car air-bag inflaters, electric-surge arresters of fire sprinkler actuators). 27. Equipment and devices designed for explosive ordnance disposal; except:  bomb blankets,  containers designed for folding objects known to be, or suspected of being improvised explosive devices. 28. Night vision and thermal-imaging equipment and image intensifier tubes or solid state sensors therefor. 29. Software specially designed and technology required for all listed items. 30. Linear cutting explosive charges. 31. Explosives and related substances as follows:  amatol,  nitrocellulose (containing more than 12,5 % nitrogen),  nitroglycol,  pentaerythritol tetranitrate (PETN),  picryl chloride,  tinitorphenylmethylnitramine (tetryl),  2,4,6-trinitrotoluene (TNT). 32. Software specially designed and technology required for all listed items. ANNEX II List of competent authorities referred to in Article 4, 7 and 8 BELGIUM Service public fÃ ©dÃ ©ral des affaires Ã ©trangÃ ¨res, commerce extÃ ©rieur et coopÃ ©ration au dÃ ©veloppement Egmont 1 Rue des Petits Carmes 19 B-1000 Bruxelles Direction gÃ ©nÃ ©rale des affaires bilatÃ ©rales Service Afrique du sud du Sahara TÃ ©lÃ ©phone (32-2) 501 85 77 Service des transports TÃ ©lÃ ©phone (32-2) 501 37 62 TÃ ©lÃ ©copieur (32-2) 501 88 27 Direction gÃ ©nÃ ©rale de la coordination et des affaires europÃ ©ennes Coordination de la politique commerciale TÃ ©lÃ ©phone (32-2) 501 83 20 Service public fÃ ©dÃ ©ral de l'Ã ©conomie, des petites et moyennes entreprises, des classes moyennes et de l'Ã ©nergie Direction gÃ ©nÃ ©rale du potentiel Ã ©conomique, service Licences Avenue du GÃ ©nÃ ©ral Leman 60 B-1040 Bruxelles TÃ ©lÃ ©phone (32-2) 206 58 16/27 TÃ ©lÃ ©copieur (32-2) 230 83 22 Service public fÃ ©dÃ ©ral des finances Administration de la TrÃ ©sorerie Avenue des Arts 30 B-1040 Bruxelles TÃ ©lÃ ©copieur (32-2) 233 74 65 Courriel: Quesfinvragen.tf@minfin.fed.be Brussels Hoofdstedelijk Gewest  RÃ ©gion de Bruxelles-Capitale Kabinet van de minister van FinanciÃ «n, Begroting, Openbaar Ambt en Externe Betrekkingen van de Brusselse Hoofdstedelijke regering Kunstlaan 9 B-1210 Brussel Telefoon: (32-2) 209 28 25 Fax: (32-2) 209 28 12 Cabinet du ministre des finances, du budget, de la fonction publique et des relations extÃ ©rieures du gouvernement de la RÃ ©gion de Bruxelles-Capitale Avenue des Arts 9 B-1210 Bruxelles TÃ ©lÃ ©phone (32-2) 209 28 25 TÃ ©lÃ ©copieur (32-2) 209 28 12 RÃ ©gion wallonne: Cabinet du ministre-prÃ ©sident du gouvernement wallon Rue Mazy 25-27 B-5100 Jambes-Namur TÃ ©lÃ ©phone (32-81) 33 12 11 TÃ ©lÃ ©copieur (32-81) 33 13 13 Vlaams Gewest: Administratie Buitenlands Beleid Boudewijnlaan 30 B-1000 Brussel Tel. (32-2)553 59 28 Fax (32-2)553 60 37 DENMARK Erhvervs- og Boligstyrelsen Dahlerups Pakhus Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn Ã Tlf. (45) 35 46 60 00 Fax (45) 35 46 60 01 Udenrigsministeriet Asiatisk Plads 2 DK-1448 KÃ ¸benhavn K Tlf. (45) 33 92 0000 Fax (45) 32 54 05 33 Justitsministeriet Slotholmsgade 10 DK-1216 KÃ ¸benhavn K Tlf. (45) 33 92 33 40 Fax (45) 33 93 35 10 GERMANY Concerning financing and financial assistance: Deutsche Bundesbank Servicezentrum Finanzsanktionen Postfach D-80281 MÃ ¼nchen Tel. (49-89) 28 89 38 00 Fax (49-89) 35 01 63 38 00 Concerning goods, technical assistance and other services: Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D-65760 Eschborn Tel. (49-61) 969 08-0 Fax (49-61) 969 08-800 GREECE YÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¯Ã ºÃ ·s 5-7 GR-101 80 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: (0030-210) 333 27 81-2 Ã ¦Ã ±Ã ¾: (0030-210) 333 28 10, 333 27 93 Ministry of National Economy General Directorate of Economic Policy 5-7 Nikis St. GR-101 80 Athens Tel.: (0030-210) 333 27 81-2 Fax: (0030-210) 333 28 10, 333 27 93 Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: (0030-210) 333 27 81-2 Ã ¦Ã ±Ã ¾: (0030-210) 333 28 10, 333 27 93 Ministry of National Economy General Directorate for Policy Planning and Implementation 1, Kornarou St. GR-105 63 Athens Tel.: (0030-210) 333 27 81-2 Fax: (0030-210) 333 28 10, 333 27 93 SPAIN Ministerio de EconomÃ ­a DirecciÃ ³n General de Comercio e Inversiones Paseo de la Castellana, 162 E-28046 Madrid Tel. (34) 913 49 38 60 Fax (34) 914 57 28 63 DirecciÃ ³n General del Tesoro y PolÃ ­tica Financiera SubdirecciÃ ³n General de InspecciÃ ³n y Control de Movimientos de Capitales Ministerio de EconomÃ ­a Paseo del Prado, 6 E-28014 Madrid Tel. (34) 912 09 95 11 Fax (34) 912 09 96 56 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirects Cellule embargo  Bureau E2 TÃ ©lÃ ©phone (33) 144 74 48 93 TÃ ©lÃ ©copie (33) 144 74 48 97 MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction du TrÃ ©sor Service des affaires europÃ ©ennes et internationales Sous-direction E 139 rue de Bercy F-75572 Paris Cedex 12 TÃ ©lÃ ©phone (33) 144 87 17 17 TÃ ©lÃ ©copieur (33) 153 18 36 15 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction de la coopÃ ©ration europÃ ©enne Sous-direction des relations extÃ ©rieures de la CommunautÃ © TÃ ©lÃ ©phone (33) 143 17 44 52 TÃ ©lÃ ©copieur (33) 143 17 56 95 Direction gÃ ©nÃ ©rale des affaires politiques et de sÃ ©curitÃ © Service de la politique Ã ©trangÃ ¨re et de sÃ ©curitÃ © commune TÃ ©lÃ ©phone (33) 143 17 45 16 TÃ ©lÃ ©copieur (33) 143 17 45 84 IRELAND Central Bank of Ireland Financial Markets Department PO box 559 Dame Street Dublin 2 Ireland Tel. (353-1) 671 66 66 Department of Foreign Affairs Bilateral Economic Relations Division 76-78 Harcourt Street Dublin 2 Ireland Tel. (353-1) 408 24 92 Department of Enterprise, Trade and Employment Licensing Unit Earlsfort Centre Lower Hatch Street Dublin 2 Ireland Tel. (353-1) 631 21 21 Fax (353-1) 631 25 62 ITALY Ministero degli Affari esteri DGAS  Uff. II Roma Tel. (39) 06 36 91 24 35 Fax (39) 06 36 91 45 34 Ministero delle AttivitÃ produttive Gabinetto del vice ministro per il Commercio estero Roma Tel. (39) 06 59 64 75 47 Fax (39) 06 59 64 74 94 Ministero delle Infrastrutture e dei trasporti Gabinetto del ministro Roma Tel. (39) 06 44 26 73 75 Fax (39) 06 44 26 73 70 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction des relations Ã ©conomiques internationales 6 rue de la CongrÃ ©gation L-1352 Luxembourg TÃ ©lÃ ©phone (352) 478 23 46 TÃ ©lÃ ©copieur (352) 22 20 48 MinistÃ ¨re des finances 3 rue de la CongrÃ ©gation L-1352 Luxembourg TÃ ©lÃ ©phone (352) 478 27 12 TÃ ©lÃ ©copieur (352) 47 52 41 NETHERLANDS Ministerie van Buitenlandse Zaken Directie Verenigde Naties Afdeling Politieke Zaken 2594 AC Den Haag Nederland Tel. (31-70) 348 42 06 Fax (31-70) 348 67 49 Ministerie van FinanciÃ «n Directie FinanciÃ «le Markten, afdeling Integriteit Postbus 20201 2500 EE Den Haag Nederland Tel. (31-70) 342 89 97 Fax (31-70) 342 79 18 AUSTRIA Bundesministerium fÃ ¼r Wirtschaft und Arbeit Abteilung C/2/2 Stubenring 1 A-1010 Wien Tel. (43-1) 711 00 Fax (43-1) 711 00-8386 Ã sterreichische Nationalbank Otto-Wagner-Platz 3 A-1090 Wien Tel. (43-1) 404 20-431/404 20-0 Fax (43-1) 404 20-7399 Bundesministerium fÃ ¼r Inneres Bundeskriminalamt Josef-Holaubek-Platz 1 A-1090 Wien Tel (43-1) 313 45-0 Fax: (43-1) 313 45-85290 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo do Rilvas P-1350-179 Lisboa Tel.: (351-21) 394 60 72 Fax: (351-21) 394 60 73 MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique 1, C- 2.o P-1100 Lisboa Tel.: (351-1) 882 32 40/47 Fax: (351-1) 882 32 49 FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FI-00161 Helsinki/Helsingfors P./Tel. (358-9) 16 05 59 00 Faksi/Fax (358-9) 16 05 5707 PuolustusministeriÃ ¶/FÃ ¶rsvarsministeriet EtelÃ ¤inen Makasiinikatu 8/SÃ ¶dra Magasinsgatan 8 FI-00131 Helsinki/Helsingfors PL/PB 31 P./Tel. (358-9) 16 08 81 28 Faksi/Fax (358-9) 16 08 81 11 SWEDEN Inspektionen fÃ ¶r strategiska produkter (ISP) Box 70 252 S-107 22 Stockholm Tfn (46-8) 406 31 00 Fax (46-8) 20 31 00 Regeringskansliet Utrikesdepartementet RÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gor Fredsgatan 6 S-103 39 Stockholm Tfn (46-8) 405 10 00 Fax (46-8) 723 11 76 Finansinspektionen Box 7831 S-103 98 Stockholm Tfn (46-8) 787 80 00 Fax (46-8) 24 13 35 UNITED KINGDOM Sanctions Licensing Unit Export Control Organisation Department of Trade and Industry 4 Abbey Orchard Street London SW1P 2HT United Kingdom Tel. (44-207) 215 05 94 Fax (44-207) 215 05 93 HM Treasury Financial Systems and International Standards 1 Horse Guards Road London SW1A 2HQ United Kingdom Tel. (44-207) 270 59 77 Fax (44-207) 270 54 30 Bank of England Financial Sanctions Unit Threadneedle Street London EC2R 8AH United Kingdom Tel. (44-207) 601 46 07 Fax (44 207) 601 43 09 ANNEX III List of persons referred to in Article 6 1. Mugabe, Robert Gabriel President, born 21.2.1924 2. Buka (a.k.a. Bhuka), Flora Minister of State in Vice-President's Office (former Minister of State for the Land Reform Programme in the President's Office), born 25.2.1968 3. Bonyongwe, Happyton Director-General Central Intelligence Organisation, born 6.11.1960 4. Chapfika, David Deputy Minister of Finance and Economic Development 5. Charamba, George Permanent Secretary Department for Information and Publicity, born 4.4.1963 6. Charumbira, Fortune Zefanaya Deputy Minister for Local Government, Public Works and National Housing, born 10.6.1962 7. Chigwedere, Aeneas Soko Minister of Education, Sports and Culture, born 25.11.1939 8. Chihuri, Augustine Police Commissioner, born 10.3.1953 9. Chikowore, Enos C. ZANU (PF) Politburo Secretary for Land and Resettlement, born 1936 10. Chinamasa, Patrick Anthony Minister of Justice, Legal and Parliamentary Affairs, born 25.1.1947 11. Chindori-Chininga, Edward Takaruza former Minister of Mines and Mining Development, born 14.3.1955 12. Chipanga, Tongesai Shadreck Deputy Minister of Home Affairs 13. Chiwenga, Constantine Commander Zimbabwe Defence Forces, General (former Army Commander, Lieutenant General), born 25.8.1956 14. Chiwewe, Willard Senior Secretary responsible for Special Affairs in the President's Office (former Senior Secretary, Ministry of Foreign Affairs), born 19.3.1949 15. Chombo, Ignatius Morgan Chiminya Minister of Local Government, Public Works and National Housing, born 1.8.1952 16. Dabengwa, Dumiso ZANU (PF) Politburo Senior Committee Member, born 1939 17. Goche, Nicholas Tasunungurwa Minister of State for National Security in the President's Office (former Security Minister), born 1.8.1946 18. Gula-Ndebele, Sobuza Chairman of Electoral Supervisory Commission 19. Gumbo, Rugare Eleck Ngidi Minister of State for State Enterprises and Parastatals in the President's Office (former Deputy Minister of Home Affairs, born 8.3.1940 20. Hove, Richard ZANU (PF) Politburo Secretary for Economic Affairs, born 1935 21. Hungwe, Josaya (a.k.a. Josiah) Dunira Provincial Governor: Masvingo, born 7.11.1935 22. Kangai, Kumbirai ZANU (PF) Politburo Committee Member, born 17.2.1938 23. Karimanzira, David Ishemunyoro Godi ZANU (PF) Politburo Secretary for Finance, born 25.5.1947 24. Kasukuwere, Saviour ZANU (PF) Politburo Deputy-Secretary for Youth Affairs, born 23.10.1970 25. Kuruneri, Christopher Tichaona Minister of Finance and Economic Development (former Deputy Minister of Finance and Economic Development), born 4.4.1949 26. Langa, Andrew Deputy Minister of Transport and Communications 27. Lesabe, Thenjiwe V. ZANU (PF) Politburo Secretary for Women's Affairs, born 1933 28. Machaya, Jason (a.k.a. Jaison) Max Kokerai Deputy Minister of Mines and Mining Development, born 13.6.1952 29. Made, Joseph Mtakwese Minister of Agriculture and Rural Development (former Minister of Lands, Agricultural and Rural Resettlement), born 21.11.1954 30. Madzongwe, Edna (a.k.a. Edina) ZANU (PF) Politburo Deputy Secretary for Production and Labour, born 11.7.1943 31. Mahofa, Shuvai Ben Deputy Minister for Youth Development, Gender and Employment Creation, born 4.4.1941 32. Mahoso, Tafataona Chair, Media Information Commission 33. Makoni, Simbarashe ZANU (PF) Politburo Deputy Secretary General for Economic Affairs (former Minister of Finance), born 22.3.1950 34. Malinga, Joshua ZANU (PF) Politburo Deputy Secretary for Disabled and Disadvantaged, born 28.4.1944 35. Mangwana, Paul Munyaradzi Minister of Public Service, Labour and Social Welfare (former Minister of State for State Enterprises and Parastatals in the President's Office), born 10.8.1961 36. Mangwende, Witness Pasichigare Madunda Provincial Governor: Harare (former Minister for Transport and Communications), born 15.10.1946 37. Manyika, Elliot Tapfumanei Minister without Portfolio (former Minister of Youth Development, Gender and Employment Creation), born 30.7.1955 38. Manyonda, Kenneth Vhundukai Deputy Minister of Industry and International Trade, born 10.8.1934 39. Marumahoko, Rueben Deputy Minister of Energy and Power Development, born 4.4.1948 40. Masawi, Ephrahim Sango Provincial Governor: Mashonaland Central 41. Masuku, Angeline Provincial Governor: Matabeleland South (ZANU (PF) Politburo Secretary for Disabled and Disadvantaged), born 14.10.1936 42. Mathema, Cain Provincial Governor: Bulawayo 43. Mathuthu, T. ZANU (PF) Politburo Deputy Secretary for Transport and Social Welfare 44. Midzi, Amos Bernard (Mugenva) Minister of Mines and Mining Development (former Minister of Energy and Power Development), born 4.7.1952 45. Mnangagwa, Emmerson Dambudzo Speaker of Parliament, born 15.9.1946 46. Mohadi, Kembo Campbell Dugishi Minister of Home Affairs (former Deputy Minister of Local Government, Public Works and National Housing), born 15.11.1949 47. Moyo, Jonathan Minister of State for Information and Publicity in the President's Office, born 12.1.1957 48. Moyo, July Gabarari Minister of Energy and Power Development (former Minister of Public Service, Labour and Social Welfare), born 7.5.1950 49. Moyo, Simon Khaya ZANU (PF) Politburo Deputy Secretary for Legal Affairs, born 1945 50. Mpofu, Obert Moses Provincial Governor: Matabeleland North (ZANU (PF) Politburo Deputy Secretary for National Security), born 12.10.1951 51. Msika, Joseph W. Vice-President, born 6.12.1923 52. Msipa, Cephas George Provincial Governor: Midlands, born 7.7.1931 53. Muchena, Olivia Nyembesi (a.k.a. Nyembezi) Minister of State for Science and Technology in the President's Office (former Minister of State in Vice-President Msika's Office), born 18.8.1946 54. Muchinguri, Oppah Chamu Zvipange ZANU (PF) Politburo Secretary for Gender and Culture, born 14.12.1958 55. Mudede, Tobaiwa (Tonneth) Registrar General, born 22.12.1942 56. Mudenge, Isack Stanilaus Gorerazvo Minister of Foreign Affairs, born 17.12.1941 57. Mugabe, Grace Spouse of Robert Gabriel Mugabe, born 23.7.1965 58. Mugabe, Sabina ZANU (PF) Politburo Senior Committee Member, born 14.10.1934 59. Mujuru, Joyce Teurai Ropa Minister of Water Resources and Infrastructural Development (former Minister of Rural Resources and Water Development), born 15.4.1955 60. Mujuru, Solomon T.R. ZANU (PF) Politburo Senior Committee Member, born 1.5.1949 61. Mumbengegwi, Samuel Creighton Minister of Industry and International Trade (former Minister of Higher Education and Technology), born 23.10.1942 62. Murerwa, Herbert Muchemwa Minister of Higher and Tertiary Education (former Minister of Finance and Economic Development), born 31.7.1941 63. Mushohwe, Christopher Chindoti Minister of Transport and Communications (former Deputy Minister of Transport and Communications, born 6.2.1954 64. Mutasa, Didymus Noel Edwin Minister of Special Affiars in the President's Office in charge of the Anti-Corruption and Anti-Monopolies Programme (former ZANU (PF) Politburo Secretary for External Relations), born 27.7.1935 65. Mutinhiri, Ambros (a.k.a. Ambrose) Minister of Youth Development, Gender and Employment Creation, Retired Brigadier 66. Mutiwekuziva, Kenneth Kaparadza Deputy Minister of Small and Medium Enterprises Development, born 27.5.1948 67. Muzenda, Tsitsi V. ZANU (PF) Politburo Senior Committee Member, born 28.10.1922 68. Muzonzini, Elisha Brigadier (former Director-General Central Intelligence Organisation), born 24.6.1957 69. Ncube, Abedinico Deputy Minister of Foreign Affairs, born 13.10.1954 70. Ndlovu, Naison K. ZANU (PF) Politburo Secretary for Production and Labour, born 22.10.1930 71. Ndlovu, Sikhanyiso ZANU (PF) Politburo Deputy Secretary for Commissariat, born 20.9.1949 72. Nhema, Francis Minister of Environment and Tourism, born 17.4.1959 73. Nkomo, John Landa Minister of Special Affairs in the President's Office 74. Nyambuya, Michael Reuben Lieutenant General, Provincial Governor: Manicaland 75. Nyoni, Sithembiso Gile Glad Minister of Small and Medium Enterprises Development (former Minister of State for the Informal Sector), born 20.9.1949 76. Parirenyatwa, David Pagwese Minister of Health and Child Welfare (former Deputy Minister), born 2.8.1950 77. Pote, Selina M. ZANU (PF) Politburo Deputy Secretary for Gender and Culture 78. Rusere, Tinos Deputy Minister for Water Resources and Infrastructural Development (former Deputy Minister of Rural Resources and Water Development), born 10.5.1945 79. Sakupwanya, Stanley ZANU (PF) Politburo Deputy Secretary for Health and Child Welfare 80. Samkange, Nelson Tapera Crispen Provincial Governor: Mashonaland West 81. Sekeramayi, Sydney (a.k.a. Sidney) Tigere Minister of Defence, born 30.3.1944 82. Shamu,Webster Minister of State for Policy Implementation in the President's Office, born 6.6.1945 83. Shamuyarira, Nathan Marwirakuwa ZANU (PF) Politburo Secretary for Information and Publicity, born 29.9.1928 84. Shiri, Perence Air Marshal (Air Force), born 1.11.1955 85. Shumba, Isaiah Masvayamwando Deputy Minister of Education, Sports and Culture, born 3.1.1949 86. Sibanda, Jabulani Chair, National War Veterans Association, born 31.12.1970 87. Sibanda, Misheck Julius Mpande Cabinet Secretary (successor to No. 93 Charles Utete), born 3.5.1949 88. Sibanda, Phillip Valerio (a.k.a. Valentine) Commander Zimbabwe National Army, Lieutenant General, born 25.8.1956 89. Sikosana, Absolom ZANU (PF) Politburo Secretary for Youth Affairs 90. Stamps, Timothy Health Advisor in the Office of the President, born 15.10.1936 91. Tawengwa, Solomon Chirume ZANU (PF) Politburo Deputy Secretary for Finance, born 15.6.1940 92. Tungamirai, Josiah T. Minister of State for Indigenisation and Empowerment, Retired Air Marshall (former ZANU (PF) Politburo Secretary for Empowerment and Indigenisation), born 8.10.1948 93. Utete, Charles Chairman of the Presidential Land Review Committee (former Cabinet Secretary), born 30.10.1938 94. Zimonte, Paradzai Prisons Director, born 4.3.1947 95. Zvinavashe, Vitalis Retired General (former Chief of Defense Staff), born 27.9.1943